DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10, 11, 13-18, 20, 22-25, 27-33 are pending. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 13-18, 20, 22-25, 27-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al, application no. 2015/0223087, hereinafter known as Yu. 

As to claim 10,  Yu discloses a bandwidth allocation method, comprising: receiving Discontinuous Reception (DRX) indication information, the DRX indication information being used for a terminal device to determine a working bandwidth to be used within at least one of a DRX cycle and a frequency point of the working bandwidth (Yu, [0039]-[0040] receiving DRX indication to setup DRX communications); and determining the working bandwidth to be used within at least one of the DRX cycle and the frequency point of the working bandwidth according to the DRX indication information (Yu, [0033]-[0035], determining bandwidth and center frequency to be used for communication). 

As to claim 11, Yu discloses wherein the DRX indication information is used to indicate a bandwidth-part allocation index number, the bandwidth-part allocation index number is one of multiple bandwidth-part allocation index numbers, and different bandwidth-part allocation index numbers correspond to different bandwidth-part allocations in multiple types of bandwidth-part allocations (Yu, [0033]-[0039], assigning by network via PDCCH bandwidth parts among plural bandwidth parts and central frequency from plural central frequencies); and determining the working bandwidth to be used within at least one of the DRX cycle and the frequency point of the working bandwidth according to the DRX indication information  comprises: determining the working bandwidth to be used within at least one of the DRX cycle and the frequency point of the working bandwidth according to a bandwidth-part allocation corresponding to the bandwidth-part allocation index number (Yu, [0033]-[0039], [0033], bandwidth width and frequency center determined for communication from among plural bandwidth and frequency options and adjusting between plural bandwidth and center frequency options as needed; [0038]-[0039], further associating bandwidth and frequency with DRX communication method). 

As to claim 13, Yu discloses wherein each bandwidth-part allocation is configured to indicate a quantity of at least one of a bandwidth part and a center frequency point of the bandwidth part, and at least one of quantities of bandwidth parts and center frequency points of the bandwidth parts, indicated by different bandwidth-part allocations, are different; or, each bandwidth-part allocation is configured to indicate at least one of a bandwidth size of a bandwidth part and a center frequency point of the bandwidth part, and at least one of the bandwidth size of the bandwidth part and the center frequency point of the bandwidth part, indicated by each bandwidth-part allocation, is different (Yu, [0033]-[0035], different size bandwidth and associated frequency determined for communication; Claim language reads as one limitation being claimed out of plural possible claimed limitations). 

As to claim 14, Yu discloses further comprising: receiving second allocation information, the second allocation information comprising at least one of following corresponding relationships: a corresponding relationship between a time-frequency resource for carrying the DRX indication information and a bandwidth part, a corresponding relationship between an orthogonal sequence used to generate the DRX indication information and the bandwidth part, a corresponding relationship between a cyclic shift adopted for the orthogonal sequence used to generate the DRX indication information and the bandwidth part, or a corresponding relationship between indication states of multiple pieces of DRX indication sub information used to form the DRX indication information and the bandwidth part (YU, [0033]-[0040], allocation of bandwidth and center frequency for used with idle and active time including DRX communications; Claim language reads as one limitation being claimed out of plural possible claimed limitations), wherein determining the working bandwidth to be used within at least one of the DRX cycle and the frequency point of the working bandwidth according to the DRX indication information comprises: determining the working bandwidth to be used within at least one of the DRX cycle and the frequency point of the working bandwidth according to the DRX indication information and the second allocation information (Yu, [0033]-[0040], bandwidth and center frequency for communications with DRX method).  

As to claim 15, Yu dicloses further -4-comprising: receiving third allocation information, the third allocation information being used to indicate a bandwidth-part allocation corresponding to each bandwidth-part allocation index number (Yu, figure 3-4, [0033]-[0035], bandwidth allocation from among plural after plural measurements resulting first, second, third and more allocations). 

As to claim 16, Yu dicloses wherein the third allocation information is further configured to indicate at least one of a bandwidth and a center frequency point of each bandwidth part (Yu, figure 3-4, [0033]-[0035], bandwidth allocation from among plural  after plural measurements, resulting first, second, third and more allocations). 

As to claim 17, Yu dicloses wherein the DRX indication information is carried on a Physical Downlink Control Channel (Yu, [0035]-[0038], PDCCH used to indicate DRX and bandwidth allocation).

As to claims 18, 20 and 22-25, the claims are rejected as applied to claims 10, 11 and 13-16 above respectively by Yu.

As to claims 27, 28 and 30- 33, the claims are rejected as applied to claims 10, 11 and 13-16 above respectively by Yu.

As to claim 29, Yu discloses wherein the -7- transceiver is further configured to: receive first allocation information (), the first allocation information comprising at least one of following corresponding relationships: a corresponding relationship between a time-frequency resource carrying the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information , a corresponding relationship between an orthogonal sequence used to generate the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information, a corresponding relationship between a cyclic shift adopted for the orthogonal sequence used to generate the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information, or a corresponding relationship between indication states of multiple pieces of DRX indication sub information used to form the DRX indication information and the bandwidth-part allocation index number indicated by the DRX indication information (YU, [0033]-[0040], Allocation of bandwidth and center frequency for used with idle and active time including DRX communications, Claim language reads as one limitation being claimed out of plural possible claimed limitations). before the working bandwidth to be used within at least one of the DRX cycle and the frequency point of the working bandwidth is determined according to the bandwidth-part allocation corresponding to the bandwidth-part allocation index number (Yu, [0033]-[0039], assigning by network via PDCCH bandwidth parts among plural bandwidth parts and central frequency from plural central frequencies) the processor is further configured to determine the bandwidth-part allocation index number indicated by the DRX indication information according to the first allocation information (Yu, [0033]-[0039], [0033], bandwidth width and frequency center determined for communication from among plural bandwidth and frequency options and adjusting between plural bandwidth and center frequency options as needed; [0038]-[0039], further associating bandwidth and frequency with DRX communication method). 

Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120113944 A1		Yang; Suckchel et al.
US 20120182914 A1		Hariharan; Priya et al.
US 20130163537 A1		Anderson; Nicholas William et al.
US 20170310431 A1		Iyer; Lakshmi R. et al.
US 20130163406 A1		Oizumi; Toru et al.
US 20130163553 A1		Lee; Hyunwoo et al.
US 20130182627 A1		Lee; Hyunwoo et al.
US 20130242822 A1		Yang; Suck Chel et al.
US 20150230246 A1		CHOI; Seung-Hoon et al.
US 20160205628 A1		KONNO; Kazuya

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467